DETAILED ACTION
	The present application is a national stage entry of PCT/US2018/062593, filed 27 November 2018, which claims priority to US Provisional Application No. 62/590,824, filed 27 November 2017.
	Claims 1-16 and 22-25 are pending in the current application. Claims 15 and 16 are withdrawn as being drawn to a non-elected invention, see below. Claim 5 is withdrawn as being drawn to a non-elected species, see below. Claims 1-4, 6-14 and 22-25 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 22-25 in the reply filed on 17 December 2021 is acknowledged. The traversal is on the ground(s) that there is a technical relationship among the inventions claimed. In addition, Applicant noted that no Unity of Invention rejection was made at the International Stage. 
This is not found persuasive because Li et al. (cited in the Restriction Requirement mailed 28 July 2021) was cited for teaching 2’3’-cGAMP as a substrate for ENPP1. As such, the shared technical feature of Groups I and II do not make a contribution over the prior art with respect to an inventive step in view of Li et al.
In regard to the argument that no Unity of Invention rejection was made at the International Stage, this is not found persuasive because the United States Patent and Trademark Office is not bound by the lack of unity determination by another International Searching Authority. MPEP 1875 states that whether or not the question of unity of invention has been raised by the International Searching Authority, 
MPEP 1893.03(e), II states the Office is not bound to the same opinions and findings expressed by the international searching authority. 
In addition, 37 C.F.R. 1.484 indicates that the international preliminary examination is a non-binding opinion. Finally, 37 C.F.R. 1.499 states that, if the Examiner finds that a national stage application lacks unity of invention under 37 C.F.R. 1.475, the Examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Thus, the determination of lack of unity is proper under the PCT treaty.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2021.

Applicant's election with traverse of AP.PNP in the reply filed on 17 December 2021 is acknowledged. The arguments are the same as above. These are not found persuasive for the reasons discussed above.
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2021.


Specification Objections
The disclosure is objected to because of the following informalities: The contents of Table 1 are difficult to read. It is suggested that Applicant increase the size of the atoms in the structures.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the ENPP1 inhibitor is administered acutely or chronically to the subject” in present claim 10 renders the claim herein indefinite. The terms “acutely” and “chronically” are used to describe a medical condition. The present claim uses these terms to describe an administration route. Clarification is respectfully requested. 

The recitation “the method of claim 1 comprising preventing periodontal disease in a subject with a genetic condition resulting in lack of or minimal cementum formation” in present claim 14 renders the claim herein indefinite. It is not clear if claim 14 requires administering the composition to a subject with a genetic condition or if this is an optional additional patient population. For purposes of examination, the claim is interpreted as an additional patient population, that is an alternative to treating in claim 1. But 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14 and 22-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frias-Lopez (WO 2016/172604, cited in PTO-892).
	Frias-Lopez discloses a method of treating or preventing periodontal disease by administering an oral formulation comprising a cobalamin synthesis inhibitor, the inhibitor is adenylyl-imidodiphosphate (claim 17; p.27). Frias-Lopez discloses the oral formulation comprises a coated fiber (claim 7). Frias-Lopez discloses the oral composition is a pharmaceutical (p.8:13-24). Frias-Lopez discloses a film device having a mucoadhesive layer and a bulk layer (p.31). Frias-Lopez discloses the active therapeutic can be in either layer. The bulk layer is one or more bioerodable polymeric materials. Frias-Lopez discloses oral sprays, rinses, and emulsions where water may make up the entire carrier (p.28:10-22). Frias-Lopez discloses the 
	Administering the composition comprising adenylyl-imidophosphate to a subject to treat or prevent periodontal disease will necessarily increase cementum in a subject per claim 22. 
	The disclosure of Frias-Lopez anticipates claims 1-4, 6-14 and 22-25 of the present application.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623